IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 5, 2009
                                     No. 08-50009
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SALVADOR LOPEZ, JR.,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                          USDC No. 3:07-CR-2110-ALL


Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Salvador Lopez, Jr., was convicted of one count of importing 100 kilograms
or more of marijuana into the United States and one count of possessing 100
kilograms or more of marijuana with intent to distribute. The district court
sentenced him to serve 120 months in prison and a 10 year term of supervised
release. Lopez challenges his term of supervised release in this appeal. He
argues that his term of supervised release is unreasonable because it is greater
than necessary to meet the goals of 18 U.S.C. § 3553(a).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-50009

      We review this issue for plain error only due to Lopez’s failure to present
it to the district court. See United States v. Allison, 447 F.3d 402, 405 (5th Cir.
2006). To show plain error, Lopez must show a forfeited error that is clear or
obvious and that affects his substantial rights. Puckett v. United States, 129
S. Ct. 1423, 1429 (2009).     If he makes such a showing, this court has the
discretion to correct the error but will do so only if the error seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      Our review of the record shows that Lopez has not met this standard. The
10 year supervised release term imposed by the district court was within both
the statutory and applicable guideline ranges. Further, the district court’s
comments at sentencing show that it considered the factors given in § 3553(a)
when choosing this term. Lopez has not shown plain error with respect to the
district court’s imposition of a 10 year term of supervised release. See Gall v.
United States, 128 S. Ct. 586, 597 (2007); Puckett, 129 S. Ct. at 1429.
      The judgment of the district court is AFFIRMED.




                                          2